DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "power use mode recognizing section", "electricity use plan selecting section", "power measuring section", "comparing section", "comparison result notifying section", "first recommendation plan notifying section" and "second recommendation plan notifying section" in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul et al. US PGPUB 2012/0245750.
Regarding claims 1 and 9, Paul discloses an accommodation facility management system [fig. 1; par. 3] comprising: 
a power use mode recognizing section that recognizes a power use mode in a first accommodation facility by a user of the first accommodation facility [figs. 1-2; pars. 2-3 and 29-35; EV profile/charging information is provided which includes expected power use information of a user (electric vehicle, employee of a building, tourist) of an 
an electricity use plan selecting section that selects an electricity use plan of the first accommodation facility for a period of use of the first accommodation facility by the user, based on the power use mode recognized by the power use mode recognizing section [fig. 7, based on periods of use of users (i.e. EVs) and power use modes (minimum required charging power, priorities) a plan is formed (step 107) and executed (steps 109-109); pars. 29-35 & 97-98].
Regarding claim 2, Paul discloses wherein the power use mode includes charging of an electric vehicle [pars. 29-35; figs. 1-2 & 7].
Regarding claim 3, Paul discloses wherein the power use mode includes an amount and a frequency of a power for use [pars. 29-35; figs. 1-2 & 7; charging amount (par. 35 “target SOC”, “minimum SOC”, “charged energy”) and a frequency (par. 35, “histories of charging and discharging cycle numbers”; pars. 29-33, arrival times, work schedules).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. US PGPUB 2012/0245750 in view of Liu et al. US PGPUB 2020/0082352.
Regarding claim 4, Paul does not explicitly disclose comprising: a power measuring section that measures a power usage by the user in the first accommodation facility, and a comparing section that compares a predicted power usage predicted based on the power use mode with an actual power usage measured by the power measuring section.
However, Liu discloses an electric vehicle charging system [fig. 1] comprising a power measuring section that measures a power usage by the user in the first accommodation facility [par. 41, sensing/observing the power usage pattern by a vehicle at a charging infrastructure], and a comparing section that compares a predicted power usage predicted based on the power use mode with an actual power usage measured by the power measuring section [par. 60-61; comparing the actual usage pattern of charging with the predicted usage of charging to adjust future predicted patterns].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Paul to further include a power measuring section that measures a power usage by the user in the first accommodation facility, and a 
Regarding claim 5, Liu as applied in claim 4 discloses comprising a comparison result notifying section that notifies a comparison result by the comparing section [par. 60-61; the result of the comparison is notified to a section that adjusts future predictions].

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. US PGPUB 2012/0245750 in view of Liu et al. US PGPUB 2020/0082352, and further in view of Yamashina et al. US PGPUB 2016/0343011.
Regarding claim 6, Liu as applied in claim 4 discloses wherein the comparison result notifying section transmits comparison result information indicating the comparison result by the comparing section in accordance with the comparison result [par. 60-61; the result of the comparison is notified to a section that adjusts future predictions].
The combination of Paul and Liu does not explicitly disclose notifying the user of the result to a communication terminal for use by the user.
However, Yamashina discloses an electric vehicle charging system [fig. 1] which notifies results to a communication terminal for use by the user [par. 169; prediction results are notified to a user].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Paul and Liu to further include notifying the user of the result to a communication terminal for use by the user for the purpose of balancing demand and achieving an efficient operation, as taught by (par. 169).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. US PGPUB 2012/0245750 in view of Yamashina et al. US PGPUB 2016/0343011.
Regarding claim 7, Paul does not explicitly disclose comprising a first recommendation plan notifying section that notifies of a first recommendation plan that is a recommendation plan of the electricity use plan, based on the power use mode recognized by the power use mode recognizing section and a history of the power use in the first accommodation facility [fig. 7, based on periods of use of users (i.e. EVs) and power use modes (minimum required charging power, priorities) and history of power use, a plan is formed (step 107) and executed (steps 109-109), thus notified to the components required for plan execution; pars. 29-35 & 97-98].
Paul does not explicitly disclose notifying the plan to the user.
However, Yamashina discloses an electric vehicle charging system [fig. 1] which notifies the plan to the user [par. 169; a requested/recommended plan is communicated to a user].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Paul to further include notifying the plan to the user for the purpose of balancing demand and achieving an efficient operation, as taught by (par. 169).
Regarding claim 8, Paul discloses comprising a second recommendation plan notifying section that notifies of a second recommendation plan that is a recommendation plan of the electricity use plan, based on the power use mode recognized by the power use mode recognizing section and a history of the power use 
Paul does not explicitly disclose notifying the plan to the user.
However, Yamashina discloses an electric vehicle charging system [fig. 1] which notifies the plan to the user [par. 169; a requested/recommended plan is communicated to a user].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Paul to further include notifying the plan to the user for the purpose of balancing demand and achieving an efficient operation, as taught by (par. 169).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859